            Case 1:21-cr-00028-APM Document 404 Filed 09/07/21 Page 1 of 1




 1               U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
 2
 3
 4                                          ) Case No.: 21cr-28-APM
 5   UNITED STATES
                                            )
 6                                          )
 7   vs.                                    )
 8                                          )
     ROBERTO MINUTA                         )
 9                                          )
10                                          )
11
12
13
14    (ECF 389) MINUTA MOTION TO DISMISS OR EXCLUDE EVIDENCE - EXHIBIT 1
15
                                        REDACTED
16
17   Roberto Minuta, by and through undersigned counsel, FILES A REDACTED VERSION OF
18
     EXHIBIT 1
19
20
21
22
                                          Respectfully submitted.
23
24
25
26                                        /s/ Jenifer Wicks
27                                        ____________________________
28                                        JENIFER WICKS
                                          DC Bar 465476
                                          Blind Justice Legal Services
                                          PO Box 60585
                                          Washington, DC 20039
                                          Telephone 202-839-5102
                                          Facsimile 202-478-0867
                                          Email Jenifer@BlindJusticeDC.org




                                             1
